DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments, see  Remarks and amendments filed  on 10/26/2021 with respect to claims 1-13  have been fully considered and are persuasive.  The rejection under 35 USC § 112 of  claims 1-13 has been withdrawn. 

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “a means provided in a region  of the cylindrical and dielectric housing”  is identified as “a cup-shaped cap”  in claim 1.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Allowable Subject Matter

Claims 1- 18 are allowed.

The following is an examiner’s statement of reasons for allowance:  

 Referring to the claim 1 the closest prior art of record fails to teach or reasonably suggest the limitation, A device  for generating a high voltage or high field strength, comprising:   a means provided in a region  of the cylindrical and dielectric housing, starting from an output-side end face  of the piezoelectric transformer  and which extends at least partially in the longitudinal direction  along the output region and covering the output-side end face  of the piezoelectric transformer, so that in a space  of the region between the piezoelectric transformer  and an inner wall of the dielectric housing  a  symmetrical field distribution   is maintained, even with an external influence , wherein a field distribution  s influenced in such a way that an ignition field strength in the space of the area is avoided.  Hence, claim 1  and depending claims 2 -13 are allowed. 


Referring to the claim 14 the closest prior art of record fails to teach or reasonably suggest the limitation, A device or component for generating a high voltage or high field strength comprises: a piezoelectric transformer, arranged concentrically in the axial direction in the sleeve; - a cap which is attached to an output end of the sleeve in such a way that an output side end face of the piezoelectric transformer bears on the cap; - a further cap which is attached to an input-side end of the sleeve in such a way that an input-side end face of the piezoelectric transformer bears on the further cap; and - an elastic element, provided in the cap and the further cap, wherein in both of which the piezoelectric transformer is held.  Hence, claim 14 and depending claims 15-18 are allowed.


Conclusion

Claims 1-18 are allowed.

Prior Art:   Prior art listed in PTO -892 failed to teach or reasonably suggest a usage of cup-shaped cap in the prior art and also it is a non obvious structural feature to an ordinary skill in the art. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250. The examiner can normally be reached 8AM-5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        12/17/2021